Name: Commission Regulation (EEC) No 1763/93 of 1 July 1993 on the sale by tender of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  Europe;  animal product
 Date Published: nan

 2. 7. 93 Official Journal of the European Communities No L 161 /65 COMMISSION REGULATION (EEC) No 1763/93 of 1 July 1993 on the sale by tender of beef held by certain intervention agencies 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, and in particular Articles 6 to 1 2 thereof, and this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in several Member States ; whereas, in order to prevent an excessive prolon ­ gation of storage, part of these stocks should be sold by tender ; Whereas the sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1809/87 (4), subject to certain special exceptions which are necessary ; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79, taking into account the administrative diffi ­ culties which the application of this subparagraph raises in the Member States concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . The deadlines for submitting tenders, which must be made out in ecus, shall be 12 noon on 6 July 1993 . The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following : (a) the quantities of beef offered for sale ; and (b) the deadline and place for submitting tenders. 2. The intervention agencies concerned shall sell first the meat which has been stored the longest. 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu ­ lation. The intervention agencies will, moreover, display the notice referred to in paragraph 1 at their head office and may also publish them elsewhere. 5. Notwithstanding Article 8 (2) (b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held. Article 3 After the offers received in respect of the invitation to tender have been examined a minimum selling price shall be fixed for each product or the sale will not be proceeded with . HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of :  approximately 1 000 tonnes of bone-in beef held by the Irish intervention agency, and bought in before 1 April 1991 (of which 421 tonnes stored in the Netherlands),  approximately 500 tonnes of boned beef held by the Irish intervention agency, bought in before 1 February 1991 ,  approximately 2 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 January 1991 ,  approximately 100 tonnes of boned beef held by the Italian intervention agency and bought in before 1 July 1991 . Detailed information concerning quantities is given in Annex I. Article 4 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79 the security shall be ECU 100 per tonne . (') OJ No L 148, 28 . 6. 1968, p. 24. (2 OJ No L 18, 27. 1 . 1993, p. 1 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No L 251 , 5. 10 . 1979, p . 12. 0 OJ No L 170, 30. 6. 1987, p . 23. No L 161 /66 Official Journal of the European Communities 2. 7 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1993 . For the Commission Rene STEICHEN Member of the Commission 2. 7. 93 Official Journal of the European Communities No L 161 /67 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Productos Cantidades (toneladas) Medlemsstat Produkter MÃ ¦ngde (tons) Mitgliedstaat Erzeugnisse Mengen (Tonnen) Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Member State Products Quantities (tonnes) Ã tat membre Produits QuantitÃ ©s (tonnes) Stato membro Prodotti QuantitÃ (tonnellate) Lid-Staat Produkten Hoeveelheid (ton) Estado-membro Produtos Quantidade (toneladas) UNITED KINGDOM  Fillets 500  Striploins 500  Topsides 300  Silversides 200  Thick flanks 300  Rumps 200  Striploin flankedge 3 IRELAND  Hindquarters (bone-in) / 673  Forequarters (bone-in) 327  Cube-rolls 500 ITALIA  Filetto 100 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302 Telefax (0734) 56 67 50 UNITED KINGDOM : IRELAND : ITALIA : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01)678 90 11 , ext. 2278 and ext. 3806 Telex 93 292 and 93 607 Telefax (01 ) 661 62 63, (01 ) 678 52 14 and (01 ) 662 01 98 Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestra 81 1-00185 Roma Tel . 49 49 91 Telex 61 30 03